Hascall, J.
This is an appeal by the defendants from a judgment entered upon a verdict and also from an order denying a motion for a new trial.
The principal question of fact that was litigated, or that needed the decision of the jury, was'as to the allowance of the sum of $305.18, for which defendants claim'to be entitled to credit, upon the adjustment of accounts between the parties to the action, the total claim being $994.83.
Defendants admitted that, at the time of the trial, plaintiffs were entitled to recover $185.45, and the court directed a verdict, upon the conclusion of the evidence, for the sum of $570.18, but submitted to the jury the- question as to whether defendants were entitled, in addition thereto, to allowance for discounts and commissions aggregating $305.18, claimed by them.
*806The jury returned the verdict for the amount directed, as well . as the latter item, mating, all together, $815.36.
The appellants complain of this disposition of the case below, and assigns for error the refusal of the court to charge concerning an account stated, a matter academical, and also denial of permission to defendants to go to the jury as to the amount of credit to be given on account of the return of the Richardson goods.
We find that the record fully bears out the decision of the court upon defendants’ requests and for the reasons stated upon the trial, and therefore deem it .quite unnecessary to discuss, or examine, in detail, the different items of testimony and authorities cited to change the effect of a determination arrived at by the trial justice, who properly says that the grounds of complaint as to account stated, have “ no bearing upon the questions sent to the jury for determination.”
It follows .that the judgment and order appealed from must be affirmed, with costs and disbursements.
Fitzsimons, Ch. J., concurs.
Judgment and order affirmed, with costs.